Response to Applicant’s Arguments
	Applicant’s arguments filed 3/23/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: obtaining a three-dimensional image of a first facial image based on a plurality of first feature points of the first facial image; obtaining a plurality of second feature points in each of a plurality of frames of second facial images, the plurality of second feature points being used to identify an expression change of a second face; and synchronizing the three-dimensional image of the first facial image based on changes of the plurality of second feature points in each of the plurality of frames of second facial images, to simulate the expression change of the second face, wherein the obtaining the three-dimensional image of the first facial image comprises: obtaining a universal facial three-dimensional model; and adjusting the universal facial three-dimensional model based on the plurality of first feature points, wherein the adjusting the universal facial three-dimensional model comprises an overall adjustment and a local adjustment, the overall adjustment is configured to perform scaling processing on the universal facial three-dimensional model with respect to a size and a direction of a projection of the universal facial three-dimensional model, and the local adjustment is configured to adjust vertexes in the universal facial three-dimensional model, and wherein the overall adjustment is performed until the size and the direction of the projection of the universal facial three-dimensional model matches the first face, wherein the local adjustment is performed based on the size and a-the direction of the first face matching the size and the direction of the projection of the universal facial three-dimensional model as a result of the overall adjustment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHU K NGUYEN/Primary Examiner, Art Unit 2616